MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            Feb 03 2016, 7:48 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR MOTHER                                       ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
ATTORNEY FOR FATHER
                                                          Robert J. Henke
Amy Karozos                                               James D. Boyer
Greenwood, Indiana                                        Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                         February 3, 2016

Ja.N., M.N. & Jy.N (minor                                 Court of Appeals Case No.
                                                          49A05-1506-JC-490
children),
                                                          Appeal from the Marion County
Children in Need of Services,                             Superior Court
and                                                       The Honorable Marilyn A.
                                                          Moores, Judge
J.C. (mother) & J.N. (father),                            The Honorable Jennifer Hubartt,
Appellants-Respondents,                                   Magistrate;
                                                          Trial Court Cause No.
        v.                                                49D09-1501-JC-86
                                                          49D09-1501-JC-87
The Indiana Department of                                 49D09-1501-JC-88
Child Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016       Page 1 of 18
      May, Judge.


[1]   J.C. (Mother) and J.N. (Father) (collectively, Parents) appeal the adjudication

      of their children, Ja.N., M.N., and Jy.N. (collectively, Children), as Children in

      Need of Services (CHINS). Parents argue the trial court abused its discretion

      when it denied Parents’ request for continuance at the fact-finding hearing and

      the Department of Child Services (DCS) did not present sufficient evidence

      Children were CHINS. Mother argues the trial court abused its discretion

      when it required her to complete certain services. We affirm.


                                  Facts and Procedural History
[2]   Parents’ children, Ja.N., M.N., and Jy.N., were born October 16, 2012;

      September 29, 2013; and January 6, 2015; respectively. Shortly after Jy.N.’s

      birth, DCS received an allegation Jy.N. tested positive for methamphetamine at

      birth and Mother had not participated in prenatal care. When DCS

      investigated, Mother denied using drugs during her pregnancy and Father

      admitted to using marijuana once a week. When she visited the family’s home

      DCS Family Case Manager (FCM) Kayla Day observed the house did not have

      gas utilities, the house was heated using space heaters and an open oven,

      Parents had placed a baby gate in the kitchen to prevent Ja.N. and M.N. from

      coming in contact with the open oven, and there was “a spoon with a burnt-like

      substance and a broken lighter sitting on the table.” (Tr. at 60.)


[3]   On January 12, 2015, DCS alleged Children were CHINS and the trial court

      held an initial hearing and a detention hearing. The trial court placed Children

      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 2 of 18
      in foster care and allowed Mother to continue breastfeeding Jy.N. The trial

      court also appointed defense counsel and a Guardian ad Litem (GAL).


[4]   On January 26, 2015, the trial court held a pre-trial hearing and placed Children

      with their maternal great-grandmother, allowed Mother to live with Children

      and maternal great-grandmother, and ordered Father to have visitation. The

      visitation would be supervised by maternal great-grandparents because Father

      tested positive for marijuana. FCM Dajour Crawford recommended Parents

      participate in home-based counseling, random drug screens, and substance

      abuse assessments. The trial court did not order these services, as Parents were

      voluntarily participating in these services.


[5]   The trial court held another pre-trial hearing on February 9, 2015, at which the

      parties waived the sixty-day trial deadline. The trial court noted Parents’ clean

      drug screens and voluntary participation in services. It ordered Children to

      remain in relative care but authorized increased visitation including temporary

      in-home visitation on the positive recommendations from the FCM, GAL, and

      service providers. It scheduled mediation for April 14, 2015, and a fact-finding

      hearing for April 27, 2015.


[6]   On April 14, 2015, Children were placed with Parents because the family home

      was appropriate, the electricity was on at the family home, Parents interacted

      with Children well, and “Parents had cooperated in the services to the extent

      that [DCS] had no safety concerns.” (Id. at 78.) However, for thirteen days

      after the return of Children to Parents’ care, the FCM was unable to contact


      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 3 of 18
      Parents via telephone or at the family home, and the FCM believed the

      electricity had been shut off at the family home based on her observations when

      she stopped by the house twice during that time.


[7]   On April 27, 2015, the trial court held a fact-finding hearing. Parents did not

      appear, but their counsel were present. Parents’ attorneys requested a

      continuance because Parents were not present at the hearing, but the trial court

      denied their requests. After DCS presented its evidence, Parents’ attorneys

      requested judgments on the evidence, both of which requests were denied. The

      trial court adjudicated Children as CHINS.


[8]   On May 11, 2015, the trial court held a dispositional hearing that Parents

      attended. Parents indicated they did not attend the fact-finding hearing because

      they received a card with the incorrect time for the hearing, and they asked the

      trial court to vacate the adjudications. The trial court denied Parents’ request.

      Parents indicated the family was residing with paternal grandmother. FCM

      Crawford testified she had visited parental grandmother’s home and it was

      appropriate. The trial court ordered the continued placement of Children in

      Parents’ care.


[9]   DCS recommended Parents continue home-based counseling, submit to

      random drug screens, and attend to Children’s medical needs. DCS also

      recommended Father complete substance abuse treatment and Mother

      complete substance abuse education. Mother objected to her participation in

      random drug screens because she did not test positive for drugs at any time in


      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 4 of 18
       the proceedings. Parents both objected to the order requiring them to attend to

       Children’s medical needs, as there had been no evidence to suggest doing so

       was an issue. The trial court ordered Parents to participate in a home-based

       case management program, submit to random drug screens, meet all medical

       and mental needs of Children, and to adhere to the Safety Plan. Father was

       ordered to complete a substance abuse assessment and follow all

       recommendations, and Mother was ordered to participate in substance abuse

       education.


                                      Discussion and Decision
                                              Motion to Continue

[10]   We defer to the sound discretion of the trial court regarding the decision to

       grant or deny a continuance. Rowlett v. Vanderburgh Cty. Office of Family &

       Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied. We will

       reverse the trial court’s decision only on an abuse of that discretion. Id. An

       abuse of discretion “may be found in the denial of a motion for a continuance

       when the moving party has shown good cause for granting the motion.” Id.

       Under Trial Rule 53.5, a trial court shall grant a continuance upon motion and

       “a showing of good cause established by affidavit or other evidence.”


[11]   Parents argue they were denied their due process rights because the trial court

       would not continue the April 27 fact-finding hearing. Due process is essentially

       “the opportunity to be heard at a meaningful time and in a meaningful

       manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). We recognize that,


       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 5 of 18
       “although due process is not dependent on the underlying facts of the particular

       case, it is nevertheless ‘flexible and calls for such procedural protections as the

       particular situation demands.’” Lawson v. Marion Cnty. Office of Family &

       Children, 835 N.E.2d 577, 580 (Ind. Ct. App. 2005) (quoting In re B.T., 791

       N.E.2d 792, 795 (Ind. Ct. App. 2003), trans. denied).


[12]   Parents were present at all pre-trial hearings. At the February 9, 2015, pre-trial

       hearing, the trial court set a mediation date of April 14, 2015, and a fact-finding

       hearing for April 27, 2015, at 10:30 a.m. It announced those dates orally and

       also included in its order the dates and times of the mediation session and fact-

       finding hearing. Parents were present at the April 14 mediation session and

       were granted temporary custody of Children at that time.


[13]   For thirteen days prior to the fact-finding hearing, DCS was unable to

       communicate with Parents. Parents did not attend the fact-finding hearing and

       not provide a reason via affidavit or evidence under TR 53.5 why the fact-

       finding hearing should be continued. However, Parents’ respective counsels

       were present at the fact-finding hearing. They cross-examined witnesses and

       presented arguments. When Parents appeared at the May 11, 2015,

       dispositional hearing, they did not indicate they would have presented

       additional evidence had they attended the fact-finding hearing, nor did they

       provide evidence they arrived at the hearing at the time they claim their notice

       indicated.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 6 of 18
[14]   Therefore, as Parents have not demonstrated prejudice based on the trial court’s

       denial of their motions for continuance, we cannot say the trial court abused its

       discretion. Parents did not provide the trial court with a reason for their

       absence via affidavit or evidence as required by TR 53.5. Parents were each

       represented by counsel at the fact-finding hearing and their counsels were able

       to cross-examine witnesses, present evidence, and present argument. We

       therefore cannot say their due process rights were violated. See In re E.E., 853

       N.E.2d 1037, 1044 (Ind. Ct. App. 2006) (parental due process rights not

       violated when parent is represented throughout the proceedings by counsel, and

       counsel attends hearing and has opportunity to cross-examine witnesses and

       offer argument), trans. denied.


                                         Sufficiency of the Evidence

[15]   A CHINS proceeding is civil in nature, so DCS must prove by a preponderance

       of the evidence that a child is a CHINS as defined by the juvenile code. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010). Ind. Code § 31-34-1-1 states:


               Sec. 1. A child is a child in need of services if before the child
               becomes eighteen (18) years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 7 of 18
                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


       A CHINS adjudication “focuses on the condition of the child,” and not the

       culpability of the parent. In re N.E., 919 N.E.2d at 105. The purpose of finding

       a child to be a CHINS is to provide proper services for the benefit of the child,

       not to punish the parent. Id. at 106.


[16]   When a juvenile court enters findings of fact and conclusions of law in a

       CHINS decision, we apply a two-tiered standard of review. Parmeter v. Cass

       County DCS, 878 N.E.2d 444, 450 (Ind. Ct. App. 2007), reh’g denied. We first

       consider whether the evidence supports the findings and then whether the

       findings support the judgment. Id. We may not set aside the findings or

       judgment unless they are clearly erroneous. Id. Findings are clearly erroneous

       when the record contains no facts to support them either directly or by

       inference, and a judgment is clearly erroneous if it relies on an incorrect legal

       standard. Id. We give due regard to the juvenile court’s ability to assess

       witness credibility and do not reweigh the evidence; we instead consider the

       evidence most favorable to the judgment with all reasonable inferences drawn

       in favor of the judgment. Id. We defer substantially to findings of fact, but not




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 8 of 18
       to conclusions of law. Id. Parents 1 challenge many of the trial court’s findings,

       claiming they are not supported by the evidence.

                                                      Finding Three


[17]   Mother contends DCS did not present evidence to support Finding 3, which

       states, “[Jy.N.] was born on 1/6/15 and is 3 months old.” (Mother’s App. at

       83.) Mother argues DCS did not prove Jy.N. was under eighteen years of age

       as required by Ind. Code § 31-34-1-1. It did; during the fact-finding hearing,

       FCM Crawford testified Jy.N. was four months old.

                                                      Finding Seven


[18]   Father challenges Finding 7, which states, “On or about 1/13/15 [FCM Day]

       was assigned a report regarding [Children].” (Id.) Father argues the date was

       before January 13, 2015, as Children were removed from Parents on January 8,

       2015. However, the finding is not specific as to the exact date, as it includes the

       clause, “on or about[.]” (Id.) Further, the issue is of no consequence because it

       does not affect the ultimate outcome of the proceedings because DCS presented

       other evidence, such as Father’s drug use and the lack of utilities in the family

       home, to support the CHINS adjudication. See, e.g., In re B.J., 879 N.E.2d 7, 20




       1
         Parents, in separate appellate briefs, challenge a number of the trial court’s findings, many of which are the
       same. We address the challenged findings in the aggregate.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016              Page 9 of 18
       (Ind. Ct. App. 2008) (erroneous finding was not grounds for reversal because

       other evidence supported the trial court’s decision), trans. denied.

                                                    Finding Ten


       Mother challenges Finding 10, which states, “[FCM Day] observed safety

       concerns in the home on or about 1/13/15, including a burnt spoon and lighter

       on a table within reach of [Children], a lack of heat/utility disconnected, and

       the oven door open to provide heat to the home.” (Mother’s App. at 83.) FCM

       Day testified the gas at the family home had been disconnected and Parents

       were using space heaters and an open oven to heat the house. FCM Day also

       testified she observed “a spoon with a burnt-like substance and a broken lighter

       sitting on the table” within the reach of Children. (Tr. at 60.) We decline

       Mother’s invitation for us to reweigh the evidence and judge the credibility of

       witnesses, which we cannot do. See Parmeter, 878 N.E.2d at 450 (appellate

       court does not reweigh evidence or judge the credibility of witnesses). Thus, we

       conclude DCS presented evidence to support Finding 10.

                                                  Finding Eleven


[19]   Parents challenge Finding 11, which states, “[FCM Day’s] concerns for

       [Children] included lack of supervision, risk of injury, and parental substance

       abuse. [FCM Day] recommended a substance abuse evaluation and home

       based casemanagement [sic] services for [Parents] in January, 2015.” (Mother’s

       App. at 83.) Mother argues the “finding is not supported by the evidence as a

       whole” because “[FCM Day] offered no statements or facts to support her

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 10 of 18
       general concerns regarding lack of supervision or risk of injury.” (Br. of Mother

       at 18.)


       FCM Day testified she had safety concerns regarding Children “due to the heat,

       the open oven.” (Tr. at 61.) Mother’s alternative version of the testimony and

       facts is an invitation for us to reweigh the evidence and judge the credibility of

       witnesses, which we cannot do. See Parmeter, 878 N.E.2d at 450 (appellate

       court does not reweigh evidence or judge the credibility of witnesses). Thus, we

       conclude DCS presented evidence to support Finding 11.


[20]   Father argues Finding 11 is erroneous because FCM Day did not recommend a

       substance abuse evaluation and home based case management in January 2015.

       DCS concedes FCM Day did not “make a formal recommendation” for these

       services. (Br. of Appellee at 27.) But FCM Crawford did make those

       recommendations in January, 2015, so the error in the identification of the

       FCM is of no consequence because DCS presented other evidence, such as

       Father’s drug use and a lack of utilities in the family home, to support the

       CHINS adjudication. See In re B.J., 879 N.E.2d at 20 (erroneous finding was

       not grounds for reversal because there existed other sufficient evidence to

       support trial court’s decision).

         Finding Regarding the Status of the Family Home Prior to the Fact-Finding Hearing


[21]   Mother challenges Findings 18, 20, and 25, which concern the status of the

       family home prior to the fact-finding hearing:



       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 11 of 18
               18. [FCM Crawford] observed the family home from the outside
               on 4/22/14 [sic]. [FCM Crawford] believed there were no lights
               on/lack of utilities in the home.


                                                     *****


               20. [FCM Crawford] has safety concerns for [Children] at this
               time as currently [Parents] have failed to communicate with her
               since [Children] were returned to their care and she has not been
               able to see the family home. She has safety concerns regarding
               parental substance abuse and a lack of utilities in the home.


                                                     *****


               25. [Homebased Services Provider Regina Johnson] has current
               safety concerns for [Children]. [Johnson] visited the family
               home on the morning of 4/27/14 [sic], however, no one was
               home. [Johnson] believed there was a lack of utility service to
               the home on this date.


       (Mother’s App. at 84.) Mother does not dispute the findings regarding their

       lack of communication with FCM Crawford for the thirteen days after the date

       Children were returned to Parents’ care. Mother argues it was a “giant leap,”

       (Br. of Mother at 19), for FCM Crawford to conclude there were not utilities in

       the family home on April 22 and April 27 because “[s]he did not enter the

       home, and she did not try to turn on any light switches.” (Id.)


[22]   FCM Crawford testified she visited the family home on April 22 and “there was

       [sic] no lights on.” (Tr. at 72.) She knew the house had electric heat and she

       was concerned the utilities had been disconnected, as that had been the case in


       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 12 of 18
       the past. Johnson testified she visited the family home on April 27, and

       observed

               there [didn’t] appear to be any electricity in their home. . . . it
               looked [like] someone [had] been there but it still don’t [sic] look
               like any lights in the home and there’s a note in the door,
               somebody left a note and the house seemed like nobody lives in
               the, nobody’s been there for a while.


       (Id. at 88.) Mother’s arguments to the contrary are invitations for us to reweigh

       the evidence and judge the credibility of witnesses, which we cannot do. See

       Parmeter, 878 N.E.2d at 450 (appellate court does not reweigh evidence or judge

       the credibility of witnesses). Thus, we conclude DCS presented evidence to

       support findings 18, 20, and 25.

                                              Finding Twenty-Two


[23]   Parents challenge Finding 22, which states, “[Johnson] provided

       casemanagement [sic] services to [Parents] from February, 2015 through April,

       2015. [Johnson] worked more extensively with [Mother] than with [Father]

       due to [Father] “no-showing” for several casemanagement [sic] appointments.”

       (Mother’s App. at 84.) Mother argues the finding ignores her voluntary

       participation in services prior to February 2015. Father argues while he did

       miss a few appointments, Johnson worked with Mother more because Mother

       was living with Children during the time of the services.


[24]   The evidence indicates the trial court ordered referrals to services for Parents at

       the February 9, 2015, pre-trial hearing. Johnson testified:

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 13 of 18
               Sometimes [Father] was a no show. When we went to his house
               it was a couple times he had been no show. In the last, in April
               he was a no show. February I didn’t meet with him but, but [sic]
               at the team meeting and then he started engaging with me in
               March.


       (Tr. at 84.) Johnson testified she met with Father “[a]t least three times in

       March.” (Id.) Parents’ arguments to the contrary are invitations for us to

       reweigh the evidence and judge the credibility of witnesses, which we cannot

       do. See Parmeter, 878 N.E.2d at 450 (appellate court does not reweigh evidence

       or judge the credibility of witnesses). Thus, we conclude DCS presented

       evidence to support Finding 22.

                                               Finding Twenty-Six


[25]   Mother argues Finding 26 is not supported by the evidence. It states,

       “[Johnson] offered community based services and information to [Parents],

       however, they declined to accept those services.” (Mother’s App. at 84-5.)

       Johnson testified:

               [Counsel]: You indicated that the family’s continuing needs
               include addressing finding community resources, correct?


               [Johnson]:       Yes.


               [Counsel]: When you were working with the family, when
               you’ve been working with the family, did you talk to them about
               community resources that are available to them?


               [Johnson]:       Yes I did.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 14 of 18
               [Counsel]: So they do have knowledge of what is available to
               them at this point, correct?


               [Johnson]:       They declined it.


               [Counsel]: Okay. But in the future they would have the
               knowledge that you’ve provided to them about where to go?


               [Johnson]:       Yes.


       (Tr. at 84-5.) Mother’s argument is an invitation for us to reweigh the evidence

       and judge the credibility of witnesses, which we cannot do. See Parmeter, 878

       N.E.2d at 450 (appellate court does not reweigh evidence or judge the

       credibility of witnesses). Thus, we conclude DCS presented evidence to support

       Finding 26.

                                       Additional Sufficiency Challenges


[26]   Many of Parents’ arguments focus on a specific finding in isolation, and cite

       case law indicating a child cannot be declared a CHINS based solely on that

       finding. The challenged findings are supported by the evidence, and those

       findings as a whole concerning the family’s living conditions, substance abuse,

       and lack of communication support the conclusion Children are CHINS.

       Further, our Indiana Supreme Court recently held the absence of any vital

       finding is not in error, “because no statute requires special findings in a CHINS

       fact-finding order, nor did any party move for such findings under Indiana Trial

       Rule 52(A).” In re S.D., 2 N.E.3d 1283, 1288 (Ind. 2014), reh’g denied.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 15 of 18
[27]   Father argues the trial court should have granted Parents’ motions for judgment

       on the evidence because DCS did not prove Children were CHINS. As we

       conclude the opposite, we need not entertain this argument.


                            Requirements of Parental Participation Decree

[28]   Ind. Code § 31-35-20-3 provides:

               If the juvenile court determines that a parent, guardian, or
               custodian should participate in a program of care, treatment, or
               rehabilitation for the child, the court may order the parent,
               guardian, or custodian to do the following:


               (1) Obtain assistance in fulfilling the obligations as a parent,
               guardian, or custodian.


               (2) Provide specified care, treatment, or supervision for the child.


               (3) Work with a person providing care, treatment, or
               rehabilitation for the child.


               (4) Participate in a program operated by or through the
               department of correction.


       The trial court “has broad discretion in determining what programs and services

       in which a parent is required to participate,” but “the requirements must relate

       to some behavior or circumstance that was revealed by the evidence.” In re

       A.C., 905 N.E.2d 456, 464 (Ind. Ct. App. 2009).


       The trial court did not abuse its discretion when it ordered Mother to participate

       in substance abuse education, undergo random drug screens, and meet the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 16 of 18
medical needs of Children as part of the parental participation plan. DCS

presented evidence Jy.N. tested positive for methamphetamine at birth. Father,

with whom Mother and Children lived, admitted to using marijuana and tested

positive for marijuana multiple times in January 2015. The GAL testified,

regarding Children’s medical appointments:

        I visited with [Children] at that point in time with maternal
        grandmother. Mother was in the home. We discussed some of
        the, the [sic] medical needs of [Children] at that point in time
        regarding medical appointments and medical concerns. At that
        point [Ja.N.] was in need of a medical appointment. He has a his
        eye [sic] is crossing and it’s a severe, the severity level of it [is] to
        the point that the doctor definitely told [Mother] that she needed
        to get in to see a specialist ASAP. And then at that point [Jy.N.]
        had an appointment, follow up appointment regarding I believe
        there was some, some medical needs that I actually can’t recall at
        this point. However, since that point in time, [Jy.N.] went in for
        his medical appointment; however, [Mother] has not, [Mother]
        did not ensure that the medical appointment took place for
        [Ja.N.]. There was also a First Steps appointment that was, that
        was not followed up with for [Children] at that point in time.


(Tr. at 91-2.) Based on that evidence, we conclude the trial court’s orders were

related to some behavior or circumstance presented to the court. Mother’s

arguments to the contrary are invitations for us to reweigh the evidence and

judge the credibility of witnesses, which we cannot do. See Parmeter, 878

N.E.2d at 450 (appellate court does not reweigh evidence or judge the

credibility of witnesses).




Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 17 of 18
                                                 Conclusion
[29]   Parents’ due process rights were not violated when the trial court denied their

       motions to continue because their counsel were present at the April 27, 2015,

       fact-finding hearing to offer argument and cross-examine witnesses. DCS

       provided sufficient evidence to support the trial court’s findings and those

       findings supported the trial court’s conclusion Children were CHINS. Finally,

       the trial court did not abuse its discretion when it ordered Mother to complete

       substance abuse education, to undergo random drug screens, and to attend to

       Children’s medical needs. Accordingly, we affirm the adjudication of Children

       as CHINS.


[30]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-490 | Febraury 3, 2016   Page 18 of 18